DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-14, 16-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claims presented 12/07/2020 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claim 1 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a sample capture unit comprising a housing defining an enclosed substrate chamber containing a substantially planar sample-capture substrate extending in a plane for receiving a skin-print thereon, the housing comprising: a first part having an aperture providing access to the substrate chamber for depositing a skin-print on the sample-capture substrate; a second part movable relative to the first part: from a first position in which the aperture is uncovered so as to allow receipt of a sample on the sample-capture substrate; and into a second position in which the aperture is covered, thereby preventing access to the substrate chamber; and a retaining mechanism configured to retain the second part in the second position; wherein the housing further comprises an element having a perimeter defined by a line of frangibility which enables irreversible detachment of at least a part of the element so as to create an access port dimensioned to allow removal of the sample-capture substrate.

PCT Publication WO 2016135497 A1 to Johnson et al. (included in IDS provided by Applicant and commonly assigned to Intelligent Fingerprinting Ltd) discloses a device 1 for receiving and analysing a sample. The device comprises a housing 2 and a sample receiving material in the form of a substrate 4 that is located within the housing 2. The housing 2 comprises a body 3 having an upper portion 31 and a lower portion 32. The lower portion 32 comprises an indentation 33 that reflects a shape of the substrate 4. The housing 2 also comprises a solution capsule assembly 50 comprising a solution capsule 5. The housing 2 further comprises a sample window 6 that bounds a skin-print receiving region 42 of the substrate 4. The dimensions of the sample window 6 may be configured to allow receipt of at least a part of an area of a skin-print, such as a fingerprint. The housing 2 further comprises a result window 7 and a shutter 10 that is slidable relative to the body 3. The substrate 4 is of a porous, wicking material. The frangible enclosing member 54 of the solution capsule 5 is of a laminar material comprising a layer of polypropylene and a layer of aluminium. The capsule 5, 

U.S. Patent Application Publication 2016/0199044 A1 to Hudson et al. (commonly assigned to Intelligent Fingerprinting Ltd) discloses sample capture and transport unit 1 that comprises a transparent substrate. The substrate comprises a front surface for receiving a skin- print and a rear surface opposite the front surface. The substrate is enclosed within a housing 2 and retained within the housing 2 by retaining clips. The housing 2 acts to protect the substrate except when it is necessary for it to be exposed (in particular, for receiving a skin-print and for analysis). The housing may be opaque in order to protect substances that are susceptible to photodegradation which may be present on the substrate. The housing 2 comprises a frame 20 with a substrate receiving portion 26, best shown in FIG. 2. The housing 2 also comprises a front shutter 10 (best shown in FIG. 1) and a rear shutter 30 (best shown in FIG. 6). The front shutter 10 comprises an inside 10 a that faces inwardly towards the substrate and an outside 10 b which faces outwardly. The front shutter 10 may further comprise a thumb grip 18 on the outside 10 b of the front shutter. The rear shutter 30 comprises an inside 30 a that faces inwardly towards the substrate and an outside 30 b which faces outwardly. The rear shutter 30 

U.S. Patent Application Publication 2007/0087357 A1 to Clark et al. discloses device 10 that includes a two-part housing having an upper housing portion 12 that retains a flow path matrix 14 and secures a sample application element 16. A lower housing portion 18 includes reagent containers 20 and 22, and an absorbent pad 24. The upper housing portion 12 provides 

However, none of the above teach or fairly suggest the sample capture as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622